Citation Nr: 1450891	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-46 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss disability. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to June 1969 and from March 1970 to March 1973.  He also served from July 1973 to March 1976, but was discharged under other than honorable conditions.  The Agency of Original Jurisdiction (AOJ) determined that this service was dishonorable for VA purposes. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the RO.

In his November 2010 VA Form 9, the Veteran requested a Travel Board hearing.  However, this request was subsequently withdrawn, as documented in a December 2010 report of general information.

In June 2013, November 2013, and April 2014 the Board remanded the claims for further development. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records. 

The issue of service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The claim of entitlement to service connection for tinnitus was granted by the RO, in a September 2014 rating decision, which represented a full grant of the benefit sought; therefore, there is no longer a case or issue in controversy.




CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to service connection for tinnitus because the issue has been rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement in writing, a statement of the case, and a timely substantive appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.

With respect to the issue of entitlement to service connection for tinnitus, the Veteran timely appealed a March 2009 rating decision that had denied the claim.  After the statement of the case was issued the Veteran submitted a timely substantive appeal.  In April 2014, the Board most recently remanded the claim for further development.  Subsequently the Veteran was afforded a VA examination in June 2014, where the examiner reviewed the claims folder and concluded that tinnitus is at least as likely as not a result of military noise exposure.  In a rating decision in September 2014 the RO granted service connection for tinnitus noting that it was a full grant of the benefit sought.  Thus, the issue of entitlement to service connection for tinnitus has been rendered moot, and that issue is no longer in appellate status.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Accordingly, the claim must be dismissed.


ORDER

The appeal of entitlement to service connection for tinnitus is dismissed.


REMAND

The Board cannot find that there has been substantial compliance with the April 2014 remand directives in this case regarding service connection for bilateral hearing loss.  Stegall v. West, 11 Vet. App 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In the April 2014 remand, the Board asked the VA examiner to address the changes between the February 1970 and October 1972 in-service audiograms and comment on what could have caused the thresholds shifts, and what effect that would have on the Veteran's hearing, despite the fact that his hearing still remained within normal limits.  

The VA examiner stated that after further review, the Veteran's shifts range from 15 to 20 decibels at various frequencies in both ears, which indicates significant threshold shifts from time of enlistment to time of separation, though remaining within normal limits.  She considered these shifts in her rationale for tinnitus; however she did not consider or discuss the shifts in her rationale for finding bilateral hearing loss not related to service.  She did not discuss what could have caused the thresholds shifts and what effect it would have on the Veteran's hearing, despite the fact that his hearing still remained within normal limits.  

Accordingly, the case is REMANDED for the following action:

1.  The matter should be forwarded to a VA audiologist other than the June 2014 examiner for a medical opinion.  It is not necessary that the Veteran be reexamined, unless the examiner finds to the contrary.

The examiner is asked to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss is due to an injury or other event or incident of the Veteran's service, including military noise exposure.

In so doing, the examiner must address the changes between the February 1970 and October 1972 in-service auidograms and comment on what could have caused the threshold shifts, and what effect that would have on the Veteran's hearing, despite the fact that his hearing still remained within normal limits.  

A complete rationale for all opinions must be provided.

2  After completing all indicated development, the AOJ should readjudicate the appeal in light of all the evidence of record.  If any benefit sough remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


